DETAILED ACTION
This action is in response to the application filed 7/16/2019.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Dey et al. (US 2011/0087659), hereinafter Dey, in view of Gluck et al. (US 2016/0041949), hereinafter Gluck.

As per claim 1, Dey teaches the following:
a system, (see paragraph [0044]) comprising: 
a processor, (see paragraph [0044], “a processor”); and 
machine-readable media, (see paragraph [0043], “any suitable computer-readable medium”), including instructions which, when executed by the processor, cause the processor to: 
present, via a first client system, a first electronic content item.  See Fig. 3, step 31; 
identify a first plurality of content portions of the first electronic content item, each content portion associated with a different region of the first electronic content item as presented.  As Dey teaches in paragraph [0031], mapping of gaze intensity map may be to that of document sub-sections.  Further see Fig. 3, step 32; 
receive, from the first client system, first eye gaze data generated during the presentation of the first electronic content item, the first eye gaze data including a first distribution of gaze points.  As Dey teaches in paragraph [0021], and corresponding Fig. 3, step 33, an intensity map is created from the gaze data; 
detect a first series of fixation clusters in the first eye gaze data, each fixation cluster comprising an aggregation of gaze points within the first distribution of gaze points that occur closely in time and space.  As Dey teaches in paragraph [0021], and corresponding Fig. 3, step 33, an intensity map is created from the gaze data.  Further see Fig. 2; 
identify which region of the first electronic item as presented corresponds to each fixation cluster and assigning each fixation cluster a content portion of the first plurality of content portions associated with that region.  As Dey teaches in paragraph [0024], location of various terms on the displayed document page can be correlated to the intensity map, e.g. by overlaying the intensity map with a term location map; 
produce and store a first user attention sequence identifying each content portion according to an order in which the aggregation of gaze points for each matching fixation cluster of the first series was generated.  As Dey teaches in paragraph [0027] and [0028], the electronic document is labelled with calculated term relevance (stored); 
However, Dey does not explicitly teach of calculating or assigning a reading order.  In a similar field of endeavor, Gluck teaches of monitoring user interaction with an interface (see abstract).  Gluck further teaches the following:
calculate a first reading order for the first electronic content item based at least on the first user attention sequence.  As Gluck teaches in paragraph [0050], gaze tracking may be utilized to monitor a user’s attention.  Gluck teaches in paragraphs [0051] and [0054], information stored may include “reading sequence” which may be non-linear, such as, for example, the user jumping to a different location within a document; and 
assign the first reading order to the first electronic content item.  As Gluck teaches in paragraph [0051], the reading sequence is stored in relation to text segments.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze and segment tracking of Dey with the reading sequence determination of Gluck.  One of ordinary skill in the art would have been motivated to have made such modification because as Gluck teaches in paragraph [0054], some user’s prefer non-linear reading, and as Gluck teaches in paragraph [0003], where users who choose to skim an electronic document quickly, jumping around looking for items of interest, such sequence tracking would benefit the 

Regarding claim 2, modified Dey teaches the system of claim 1 as described above.  Dey in view of Gluck further teaches the following:
the plurality of content portions include a first content portion assigned to a first fixation cluster and a second content portion assigned to a second fixation cluster, and where the first content portion is ranked higher than the second content portion in the first user attention sequence based on a first set of gaze points comprising the first fixation cluster having been generated prior to a second set of gaze points comprising the second fixation cluster.  As Dey shows in Fig. 2, different sections are assigned different heat values based upon user gaze points.  As described above, Dey does not explicitly teach of a reading order.  Gluck teaches in paragraphs [0051] and [0054], information stored may include “reading sequence”.  Therefore, upon the modification of Dey in view of Gluck, the Heat map of Dey would include the sequence information of Gluck.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze and segment tracking of Dey with the reading sequence determination of Gluck.  One of ordinary skill in the art would have been motivated to have made such modification because as Gluck teaches in paragraph [0054], some user’s prefer non-linear reading, and as Gluck teaches in paragraph [0003], where users who choose to skim an electronic document quickly, jumping around looking for items of interest, such sequence tracking would benefit the 

Regarding claim 3, modified Dey teaches the system of claim 2 as described above.  Dey in view of Gluck further teaches the following:
the plurality of content portions further includes a third content portion assigned to a third fixation cluster, and where the third content portion is ranked higher than the second content portion and lower than the first content portion based on a third set of gaze points comprising the third fixation cluster having been generated prior to the second set of gaze points and subsequent to the first set of gaze points.  As Dey shows in Fig. 2, a plurality (at least three) of gaze focus points may be measured.  As Gluck teaches in paragraph [0040], a text within a document may have the sequence read by the user.  Therefore, upon the modification of the plurality of gaze points of Dey with the reading sequence of Gluck, one of ordinary skill would have arrived at a reading sequence where a third portion may be in sequence between a first and second portion.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze and segment tracking of Dey with the reading sequence determination of Gluck.  One of ordinary skill in the art would have been motivated to have made such modification because as Gluck teaches in paragraph [0054], some user’s prefer non-linear reading, and as Gluck teaches in paragraph [0003], where users who choose to skim an electronic document quickly, jumping around looking for items of interest, such sequence tracking would benefit the 

Regarding claim 4, modified Dey teaches the system of claim 1 as described above.  Dey in view of Gluck further teaches the following:
the instructions further cause the processor to: present, via a second client system, the first electronic content item; receive, from the second client system, second eye gaze data generated during the presentation of the first electronic content item, the second eye gaze data including a second distribution of gaze points; detect a second series of fixation clusters in the second eye gaze data, each fixation cluster comprising an aggregation of gaze points within the second distribution of gaze points that occur closely in time and space; produce and store a second user attention sequence identifying each content portion according to an order in which the aggregation of gaze points for each matching fixation cluster of the second series was generated; and calculate the first reading order for the first electronic content item based at least on the second user attention sequence.  As Dey teaches in paragraphs [0034] and [0035], the gaze capture method may be performed upon multiple users which view the same document and combining term relevance scores.  Therefore, the modified reading sequence of Dey in view of Gluck may be performed upon a first and second user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze and segment tracking of Dey with the reading sequence determination of Gluck.  One of ordinary skill in the art would have been motivated to have made such modification because as Gluck teaches in 

Regarding claim 8, modified Dey teaches the system of claim 1 as described above.  Dey in view of Gluck further teaches the following:
the instructions further cause the processor to: present, via the first client system, a second electronic content item; identify a second plurality of content portions of the second electronic content item, each content portion associated with a different region of the second electronic content item as presented; receive, from the first client system, second eye gaze data generated during the presentation of the second electronic content item, the second eye gaze data including a second distribution of gaze points; detect a second series of fixation clusters in the second eye gaze data, each fixation cluster comprising an aggregation of gaze points within the second distribution of gaze points that occur closely in time and space; identify which region of the second electronic item as presented corresponds to each fixation cluster and assigning each fixation cluster a content portion of the second plurality of content portions associated with that region; produce and store a second user attention sequence identifying each content portion according to an order in which the aggregation of gaze points for each matching fixation cluster of the second series was generated; calculate a second reading order for the second electronic content item based at least on the second user attention sequence, wherein the second reading order differs from the first reading order; and assign the second reading order to the second electronic content item.  As Dey shows in Fig. 3, step 36, the gaze captures may be performed on any number of document pages.  Therefore, the modified reading sequence of Dey in view of Gluck may be performed on any number of document pages.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze and segment tracking of Dey with the reading sequence determination of Gluck.  One of ordinary skill in the art would have been motivated to have made such modification because as Gluck teaches in paragraph [0054], some user’s prefer non-linear reading, and as Gluck teaches in paragraph [0003], where users who choose to skim an electronic document quickly, jumping around looking for items of interest, such sequence tracking would benefit the design of a system that track such sequences to provide the user a variety of capabilities and improved collaboration tools.

As per claim 11, the limitations of claim 11 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 12-14 and 18, modified Dey teaches the method of claim 11 as described above.  The remaining limitations of claims 12-14 and 18 are substantially similar to those of claims 2-4 and 8 respectively, and are rejected using identical reasoning.

As per claim 20, Dey teaches of a system comprising means in paragraph [0044].   The remaining limitations of claim 20 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Gluck as applied to claims 1 and 11 above, and further in view of Walker (US 2004/0128534).

Regarding claim 5, modified Dey teaches the system of claim 1 as described above.  However, Dey does not explicitly teach of transmitting messages to a content owner for authorization.  In a similar field of endeavor, Walker teaches of tracking content usage of a user (see abstract).  Walker further teaches the following:
the instructions further cause the processor to: generate a message including the calculated reading order for the first electronic content item; automatically transmit the message to an owner of the first electronic content item; and receive authorization from the owner to assign the reading order to the first electronic content item.  As Walker teaches in paragraph [0046], a web site owner may be automatically sent alerts containing usage analysis, and in paragraph [0047], may use the analyses to redesign the website.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze tracking of Dey with the owner notification and redesign of Walker.  One of ordinary skill in the art would have been motivated to have made such modification because as Walker teaches in paragraph 
Upon the modification of Dey in view of Gluck and further in view of Walker, the reading sequence of Gluck would be transmitted to a content owner as in Walker, as the reading sequence would be understood to be “usage information”.  The content owner of Walker may then utilize the reading sequence data to “redesign” the content, i.e. assign a reading order.

Regarding claim 15, modified Dey teaches the method of claim 11 as described above.  The remaining limitations of claim 15 are substantially similar to those of claim 5 and are rejected using identical reasoning.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Gluck as applied to claims 1 and 11 above, and further in view of Kamhi et al. (US 2014/0344012), hereinafter Kamhi.

Regarding claim 6, modified Dey teaches the system of claim 1 as described above.  However, Dey does not explicitly teach of requesting user consent to receive eye gaze data.  In a similar field of endeavor, Kamhi teaches of scoring gazed upon objects for determining interestingness (see abstract).  Kamhi further teaches the following:
the instructions further cause the processor to: present, via the first client system and prior to receiving the first eye gaze data, a user interface requesting user consent to eye gaze data collection; and receive, from the first client system, consent to collect eye gaze data.  As Kamhi teaches in paragraph [0051], and corresponding Fig. 9, step 920, prior to gathering gaze information at step 930, a determination is made if the observer has granted permission to gather said information.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gaze tracking of Dey with the observer permission of Kamhi.  One of ordinary skill in the art would have been motivated to have made such modification because such permission would benefit a user of Dey through increasing privacy of the user.

Regarding claim 16, modified Dey teaches the method of claim 11 as described above.  The remaining limitations of claim 16 are substantially similar to those of claim 6 and are rejected using identical reasoning.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Gluck as applied to claims 1 and 11 above, and further in view of Harband et al. (US 8,015,009), hereinafter Harband.

Regarding claim 7, modified Dey teaches the system of claim 1 as described above.  However, Dey does not explicitly teach of synthesized speech based on the reading order.  Harband teaches the following:
the instructions further cause the processor to: present, via a third client system and after assigning the first reading order to the first electronic content item, the first electronic content item; receive, from the third client system, a request to playback the first electronic content item; cause the third client system to begin playback of the first electronic content as synthesized speech based on the first reading order.  As Harband teaches in column 6, lines 31-44, as an ordered shape is animated in sequence, its attached speech item is spoken.  Each ordered Shape has an order number that determines its place in the animation sequence.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reading sequence of Dev in view of Gluck to be utilized as the order number of Harband.  One of ordinary skill would have been motivated to have made such modification because as Harband teaches in column 1, lines 31-48, adding voice narration to animated objects enhances presentation, and as Gluck teaches in paragraph [0003], where users who choose to skim an electronic document quickly, jumping around looking for items of interest, such sequence tracking would benefit the design of a system that tracks such sequences to provide the user a variety of capabilities and improved collaboration tools, where one of ordinary skill in the art would have seen the voice narration ordering of Harband to be beneficial as a “capability” of Gluck in improving audio presentation.

Regarding claim 17, modified Dey teaches the method of claim 11 as described above.  The remaining limitations of claim 17 are substantially similar to those of claim 7 and are rejected using identical reasoning.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Gluck as applied to claims 1 and 11 above, and further in view of Lerner et al. (US 9,575,960), hereinafter Lerner.

Regarding claim 9, modified Dey teaches the system of claim 1 as described above.  However, Dey does not explicitly teach of the content items being slides of a slideshow.  In a similar field of endeavor, Lerner teaches in column 4, lines 19-39, of tracking a user gaze to determine where a user is reading.  Lerner further teaches the following:
the first electronic content item is a first slide of a slideshow and the second electronic content item is a second slide of the same slideshow.  As Morris teaches in paragraph [0032], gaze tracking may be utilized to provide presentation element manager 112 with information as to a detected pattern of viewing of a presentation element by a user.  As Morris teaches in paragraph [0013], dynamic content of a presentation may be a “slide show”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the document of Dey to be slides of a slideshow of Lerner.  One of ordinary skill would have been motivated to have made such modification because Dey never limits themselves to explicit types of “documents” which may be analyzed through gaze tracking, and as Lerner teaches in column 1, lines 6-29, utilizing a device to view a slideshow file was well known at the time.

Regarding claim 10, modified Dey teaches the system of claim 1 as described above.  Dey further teaches the following:
the first electronic content item is a spreadsheet and the second electronic content item is a webpage.  Dey teaches in paragraph [0031], HTML or XML pages.
However, Dey does not explicitly teach of the document being spreadsheet.   Lerner teaches in column 2, lines 56-67, that a viewed document may be that of a spreadsheet file.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the document of Dey to be the spreadsheet of Lerner.  One of ordinary skill would have been motivated to have made such modification because Dey never limits themselves to explicit types of “documents” which may be analyzed through gaze tracking, and as Lerner teaches in column 1, lines 6-29, utilizing a device to view electronic documents (such as spreadsheets) was well known at the time.

Regarding claim 19, modified Dey teaches the method of claim 11 as described above.  The remaining limitations of claim 19 are substantially similar to those of claim 9 and are rejected using identical reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris (US 2008/0155437), gaze tracking in slide shows.

White et al. (US 2013/0246383), enhancing search results based on tracked user gazes.  Same assignee.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175